Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on July 20, 2022 has been entered.
RESPONSE TO AMENDMENT
This Non-Final Office action is responsive to the Request for Continued Examination filed on July 20, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1–3, 11, 14, and 18–20 are now amended.
Claims 1–20 are pending in the application. 
RESPONSE TO ARGUMENTS
Responsive to the new matter rejection, the Applicant amended the claims to remove the new matter, and therefore, the rejection is withdrawn.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
CLAIM OBJECTIONS
The Office objects to claim 10 for having the following two informalities:
(1) The term “graphical using interface” appears to be a typographical error, and should be replaced with “graphical [[using]] user interface.”
(2) The limitation “determining, based upon a plurality of usage events associated with the first object, usage information associated with the first object” is a double inclusion of claim 1’s earlier recitation of determining usage information about the first object “based upon the usage event and one or more other usage events” (note that “the usage event and one or more other usage events” is enough for a “plurality”). In general, “where a claim directed to a device can be read to include the same element twice, the claim may be indefinite.” MPEP § 2173.05(o). Claim 10’s double inclusion of this step does not rise to the level of indefiniteness, but the double recitation is sufficiently confusing to warrant an objection.
Appropriate correction is required.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 5, 10, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0127556 A1 (“Harada”).
Claim 1
Harada discloses
A method, comprising: 
“An information flow in the service provided by the system will be described below with reference to FIG. 1A.” Harada ¶ 120; see also Harada ¶¶ 200–201.
receiving, from a first device comprising a first sensor, a first signal indicative of: 
“Each of device A and device B of group 100 transmits use history information about the device to cloud server 111 of data center 110.” Harada ¶ 121.
a first identifier associated with a first object to which the first device is coupled, and one or more first properties detected by the first sensor; 
“As used herein, the use history information means information indicating, for example, an operational situation or the operational date and time of each device included in the plurality of devices 101.” Harada ¶ 121. In embodiments, “use history information is not directly acquired from the device, but the use history information may be information that can indirectly be acquired through another device,” including “a sensor.” Harada ¶ 127. In any case, to distinguish the devices from one another, “cloud server 111 may acquire the device ID from the use history information.” Harada ¶ 179.
determining, based upon the first identifier and the one or more first properties, a usage event associated with the first object; 
The information is organized into a table of use events. See Harada ¶¶ 185–186 and FIGS. 9A–9B.
and determining usage information, indicative of an amount of time that the first object is used, based upon the usage event and one or more other usage events associated with the first object, 
“Cloud server 111 of data center operating company 110 provides accumulated use history information to service provider 120 in a constant unit,” Harada ¶ 124, which the service provider 120 processes into “use characteristic information” via its “use characteristic information generating algorithm.” Harada ¶ 155. Specifically, the use characteristic information generated includes information about the frequency and amount of time that the device is used. See Harada ¶¶ 233–237.
wherein the amount of time comprises an average amount of time that the first object is used per duration of time over a plurality of usage sessions. 
“For example, [when] the lighting time on every day (or every time the lighting device is used) is acquired as the use history information with respect to the lighting device in a predetermined period, the average lighting time per day (or every time the lighting device is used) is obtained as the use characteristic information from the acquired use history information.” Harada ¶ 286.
Claim 4
Harada discloses the method of claim 1, 
wherein the one or more first properties correspond to at least one of motion of the first device, an acceleration of the motion of the first device, an ambient light level, a strain associated with the first object or a stress associated with the first object. 
“Examples of the use history information includes a television viewing history, recording reservation information about a recorder, the operational date and time of a washing machine, a laundry amount detected by a washing machine, the door opening and closing date and time of a refrigerator, the number of door opening and closing times of a refrigerator, the date and time of turning on a lighting device, the date and time of turning off the lighting device, and the operational date and time of an air conditioner, an operational mode of the air conditioner” Harada ¶ 121.
Claim 5
Harada discloses the method of claim 1, wherein
the amount of time comprises the average amount of time that the first object is used over the plurality of usage sessions. 
“In the use characteristic information generating algorithm for the lighting device, the use history information about the lighting device in FIGS. 9A and 9B included in the use history management DB of service provider 120 is used as input data, 1) the number of days during each of which a lighting time is less than 1 hour in each use month, 2) the number of days during each of which the lighting time is greater than or equal to 1 hour and less than 20 hours in each use month, 3) the number of days during each of which the lighting time is greater than or equal to 20 hours in each use month.” Harada ¶ 235.
Claim 10
Harada discloses the method of claim 5, further comprising: 
determining, based upon a plurality of usage events associated with the first object, usage information associated with the first object; 
“Use characteristic information generator 125 includes a use characteristic information generating algorithm that generates use characteristic information about the target device concerning a predetermined use condition defined in each type of the device, and generates the use characteristic information about the device from the use history information about the device by using the use characteristic information generating algorithm.” Harada ¶ 155. For example, with respect to a lighting device, the algorithm calculates “1) the number of days during each of which a lighting time is less than 1 hour in each use month, 2) the number of days during each of which the lighting time is greater than or equal to 1 hour and less than 20 hours in each use month, 3) the number of days during each of which the lighting time is greater than or equal to 20 hours in each use month.” Harada ¶ 235.
and controlling a graphical using [sic, user] interface of a client device to display the usage information. 
“[T]he monthly average number of days of the items 1) to 3) are obtained as the use characteristic information about the lighting device, and are output as output data.” Harada ¶ 235. “FIGS. 15A and 15B illustrate examples of a display screen of the recommended guarantee display information in the smartphone that is the information output device of user 10.” Harada ¶ 278.
Claims 18 and 20
Claims 18 and 20 are directed to a computer readable memory that stores substantially the same instructions as set forth in the method of corresponding claims 1 and 4, and therefore rejected according to the same findings and rationale as provided above for those claims.
CLAIM REJECTIONS – 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
I.	HARADA AND SCHILLER TEACH CLAIMS 2, 3, 6–9, AND 19.
Claim(s) 2, 3, 6–9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harada as applied to claims 1 and 18 above, and further in view of U.S. Patent Application Publication No. 2018/0322449 A1 (“Schiller”).
Claim 2
Harada teaches the method of claim 1, further comprising; 
receiving a second signal indicative of one or more second properties; 
In addition to sending basic use information about each device in the home, the use information may contain a second property describing usage of the device. For example, in the case of a lighting device, the use information “includes turning on/off the lighting device and a lighting mode (for example, the lighting mode includes a lighting mode 1 for a regular life, a lighting mode 2 for relaxation before sleep, and a lighting mode 3 for a study room).” Harada ¶ 186. 
Other examples of devices that send a second property (in addition to bare usage) include “an indoor temperature, indoor humidity, and an outdoor temperature for the air conditioner,” and “a degree of dirt of ambient air for the air cleaner.” Harada ¶ 505.
and determining a first status associated with the first object based upon the one or more second properties, 
“In the devices, such as the air conditioner, the washing machine, and the cleaner, which need to be cared for, the recommended guarantee content may be decided based on the use characteristic information about the use condition concerning the care (for example, the use frequency of an operation function of cleaning an internal device of a main body or a filter for the air conditioner, the use frequency of an operation function of cleaning a washing tank for the washing machine, and a lighting frequency of a filter exchange lamp for the cleaner).” Harada ¶ 285.
Harada does not appear to explicitly disclose whether the “status” is based on weight or pressure, let alone using the weight or pressure to determine the amount of product inside the object as its status.
Schiller, however, teaches a method comprising:
receiving a second signal 
“A container 202 for a product generates a triggering event 230, which “causes the container 202 to form and communicate a data packet 212 to the user device 204.” Schiller ¶ 46.
indicative of one or more second properties; 
“The data packet 212 may include a product SKU, a weight reading (one or more), and environment readings such as temperate and displacement indications (e.g., motion signals from the accelerometer 112).” Schiller ¶ 46.
and determining a first status associated with the first object based upon the one or more second properties, wherein the one or more second properties correspond to at least one of a weight associated with the first object or a pressure associated with the first object, wherein the determining the first status associated with the first object comprises: determining an amount of product stored inside the first object based upon at least one of the weight associated with the first object or the pressure associated with the first object. 
“If the computed weight is below a threshold value for the product SKU 214 (the threshold may be included in the product data 220), the user device 204 generates a prompt for the user to reorder 236.” Schiller ¶ 47; see also Schiller ¶ 42.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to supplement Harada’s system with Schiller’s weight system, thereby making it possible for the overall system to further detect the amount of product stored inside containers within the user’s home. One would have been motivated to combine Schiller with Harada because Schiller’s sensors “improve the convenience of maintaining resources in the home or office.” Schiller ¶ 5.
Claim 3
Harada and Schiller teach the method of claim 1, further comprising: 
receiving a second signal indicative of one or more second properties; 
In addition to sending basic use information about each device in the home, the use information may contain a second property describing usage of the device. For example, in the case of a lighting device, the use information “includes turning on/off the lighting device and a lighting mode (for example, the lighting mode includes a lighting mode 1 for a regular life, a lighting mode 2 for relaxation before sleep, and a lighting mode 3 for a study room).” Harada ¶ 186. 
Other examples of devices that send a second property (in addition to bare usage) include “an indoor temperature, indoor humidity, and an outdoor temperature for the air conditioner,” and “a degree of dirt of ambient air for the air cleaner.” Harada ¶ 505.
and determining a first status associated with the first object based upon the one or more second properties
“In the devices, such as the air conditioner, the washing machine, and the cleaner, which need to be cared for, the recommended guarantee content may be decided based on the use characteristic information about the use condition concerning the care (for example, the use frequency of an operation function of cleaning an internal device of a main body or a filter for the air conditioner, the use frequency of an operation function of cleaning a washing tank for the washing machine, and a lighting frequency of a filter exchange lamp for the cleaner).” Harada ¶ 285.
Harada does not appear to explicitly disclose whether the “status” describes the “amount of product stored inside the first object.” 
Schiller, however, teaches a method comprising:
receiving a second signal 
“A container 202 for a product generates a triggering event 230, which “causes the container 202 to form and communicate a data packet 212 to the user device 204.” Schiller ¶ 46.
indicative of one or more second properties; 
“The data packet 212 may include a product SKU, a weight reading (one or more), and environment readings such as temperate and displacement indications (e.g., motion signals from the accelerometer 112).” Schiller ¶ 46.
and determining a first status associated with the first object based upon the one or more second properties, wherein the determining the first status associated with the first object comprises: determining an amount of product stored inside the first object based upon the one or more second properties. 
“If the computed weight is below a threshold value for the product SKU 214 (the threshold may be included in the product data 220), the user device 204 generates a prompt for the user to reorder 236.” Schiller ¶ 47; see also Schiller ¶ 42.
Claim 6
Harada, as combined with Schiller, teaches the method of claim 3, further comprising: 
comparing the amount of product with a threshold amount of product associated with the first object; and 
“In the illustrated embodiment of product reorder process 200, the user device 204 executes the algorithm to determine if the weight of the product in the container 202 has dropped below a threshold for reordering.” Schiller ¶ 47.
storing an indication of the first object in a shopping list based upon a determination that the amount of product does not meet the threshold amount of product, wherein: one or more objects indicated in the shopping list are associated with one or more amounts of product that do not meet one or more threshold amounts of product.
“If the computed weight is below a threshold value for the product SKU 214 (the threshold may be included in the product data 220), the user device 204 generates a prompt for the user to reorder 236.” Schiller ¶ 47.
Claim 7
Harada, as combined with Schiller, teaches the method of claim 6, further comprising: 
controlling a graphical user interface of a client device to display the shopping list.
“The user device 114 may display a percentage full and may alert the user with for example, sounds, notifications, e-mail, and/or colors when the level remaining is at or below a certain threshold level.” Schiller ¶ 37.
Claim 8
Harada, as combined with Schiller, teaches the method of claim 6, further comprising: 
analyzing, based upon one or more identifiers associated with the one or more objects, one or more shopping databases to identify one or more shopping items corresponding to the one or more objects; 
“The user device 204 extracts the product SKU 214 and communicates it to the network server 206.” Schiller ¶ 46. Then, “the network server 206 receives the product SKU 214 and communicates the product SKU 216 in a query to the product database 208, which applies the product SKU 216 to correlate the SKU to product data 232. The network server 206 receives the product data 218 from the product database 208 and communicates the product data 220 to the user device 204.” Schiller ¶ 47.
and controlling a graphical user interface of a client device to display a shopping interface comprising an indication of the one or more shopping items and a selectable input corresponding to purchasing the one or more shopping items.
“The user device 204 uses the product data 220 and the weight measurement and optionally the environmental data from the data packet 212 to execute the weight computation algorithm 234. If the computed weight is below a threshold value for the product SKU 214 (the threshold may be included in the product data 220), the user device 204 generates a prompt for the user to reorder 236.” Schiller ¶ 47.
Claim 9
Harada, as combined with Schiller, teaches the method of claim 6, further comprising: 
identifying a shopping store based upon a location associated with the first object; 
“The user may set . . . the user's home or other physical location details into the user device application 116 for ordering and re-ordering products from the ecommerce system 124.” Schiller ¶ 43. “The ecommerce system 124 may . . . request that a third party seller (e.g., fulfillment service 130) ship the product to the users or may arrange for the user to pick the product up at a physical store or locker location.” Schiller ¶ 43.
analyzing a plurality of shopping items associated with the shopping store to identify one or more shopping items corresponding to the one or more objects; and 
“The user device 204 extracts the product SKU 214 and communicates it to the network server 206.” Schiller ¶ 46. Then, “the network server 206 receives the product SKU 214 and communicates the product SKU 216 in a query to the product database 208, which applies the product SKU 216 to correlate the SKU to product data 232. The network server 206 receives the product data 218 from the product database 208 and communicates the product data 220 to the user device 204.” Schiller ¶ 47.
controlling a graphical user interface of a client device to display an indication of the shopping store and the one or more shopping items.
“The user device 204 uses the product data 220 and the weight measurement and optionally the environmental data from the data packet 212 to execute the weight computation algorithm 234. If the computed weight is below a threshold value for the product SKU 214 (the threshold may be included in the product data 220), the user device 204 generates a prompt for the user to reorder 236.” Schiller ¶ 47.
Claim 19
Claim 19 is directed to a computer readable memory that stores substantially the same instructions as set forth in the method of corresponding claim 2, and therefore rejected according to the same findings and rationale as provided above for claim 2.
II.	BORISENKO AND ROBERTS TEACH CLAIMS 11–14, 16, AND 17.
Claims 11–14, 16, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0111326 A1 (“Borisenko”) in view of U.S. Patent Application Publication No. 2010/0033142 A1 (“Roberts”).
Claim 11
Borisenko discloses
A system, comprising:
“FIG. 1 is a block diagram of an embodiment of a wireless monitoring system 100.” Borisenko ¶ 32. 
a first device coupled to a first object, 
The system 100 includes a communication module 130. Borisenko ¶ 33. Communication module 130 is “mounted on vehicle 110,” Borisenko ¶ 33, and vehicle 110 is coupled to each of its tires (any one of which corresponds to the claimed “first object”) by way of a corresponding axel. See Borisenko ¶ 36 (mentioning the “tires of the [vehicle’s] front and middle axels”). Communication module 130 is thereby coupled to one or more tires (a first object) via the vehicle 110.
the first device comprising: a first sensor configured to detect one or more first properties of the first object, 
“In the example embodiment illustrated in FIG. 2, the communication module 130 comprises four transceivers 210A through 210D, each transceiver configured to communicate with a corresponding antenna 120A through 120D which in turn is in wireless communication with one or more sensor assemblies (e.g. 125A through 125D from FIG. 1).” Borisenko ¶ 50. “The sensor assemblies communicate wirelessly with antennas 120A through 120D (as indicated by the dotted lines),” Borisenko ¶ 33, providing them with data about the tires. Borisenko ¶ 49.
wherein the first device is configured to: perform sensing to attempt to detect one or more client devices configured for reception of a first signal indicative of the one or more first properties, 
“When communication module 130 moves within range of repeater 160 or remote monitoring station 170, remote monitoring station 170 can send a command to communication module 130.” Borisenko ¶ 55. The command is “indicative of the one or more first properties” because the command “request[s] the offloading of historical sensed data stored in non-volatile memory 280 via the RF modem to remote monitoring station 170.” Borisenko ¶ 55.
store at a first time the first signal in memory of the first device upon not detecting one or more client devices configured for reception of the first signal; 
“During time periods when the vehicle is not within an RF coverage zone provided by one or more remote monitoring stations (such as remote monitoring station 170), the sensed data related to the tire condition is stored in non-volatile memory 280 in the communication module 130.” Borisenko ¶ 54.
and a first transmitter configured to transmit, to a client device, the first signal indicative of the one or more first properties 
“When the vehicle moves into an RF coverage zone of a remote monitoring station (e.g. 170), real-time sensed data related to the tire condition and stored data from non-volatile memory 280 is wirelessly transmitted, via RF modem 260, to the remote monitoring station.” Borisenko ¶ 54. It should be understood that while this example maps the claimed first transmitter to RF modem 260, “[c]ommunication module 130 provides a variety of options (in addition to RF modem 260) for data transfer or offloading of sensed tire status data and other real-time monitoring information,” e.g., “an RS-232 driver 220, an Ethernet driver 230, a CAN driver 240, and a Wi-Fi module 250, some or all of which can be used to offload data stored on module 130.” Borisenko ¶ 52.
and a first identifier associated with the first object upon detecting the client device at a second time after the first time 
The data that communication module 130 receives from the sensor assemblies includes “identification information” for each respective sensor assembly. Borisenko ¶ 58; see also Borisenko ¶ 73 (“Any suitable pattern can be used to identify the sensor assembly. In one embodiment, each axle position can be allocated a number from 1 through to the total number of axles on the vehicle”). As mentioned above, communication module 130 stores and eventually transmits all of the data it previously received from the sensor assemblies to the remote monitoring station 170.
Borisenko does not appear to explicitly disclose whether communication module 130 is powered by its own motion.
Roberts, however, teaches “an electromechanical device 2 for converting mechanical vibrational energy into electrical energy,” whereby “a resonant mass-spring arrangement 4 [is] mounted within an enclosure 6,” such that work is done on the damper 14, which, in turn, converts that work into electrical energy due to magnetic flux. Roberts ¶¶ 59–61. Much like the claimed invention, Roberts explicitly suggests using the electromechanical device 2 to power “intelligent sensor systems.” Roberts ¶ 1. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to power Borisenko’s communication module 130 with Roberts’s electromechanical device 2. One would have been motivated to power the communication module 130 with electromechanical device 2 because Roberts explicitly recommends using its device “in powering intelligent sensor systems.” Roberts ¶ 1. This arrangement would have been particularly desirable in embodiments of Borisenko’s system where the vehicle 110 is powered by electricity, since reducing consumption from the vehicle electronics results in greater mileage. 
Claim 12
Borisenko and Roberts teach the system of claim 11, 
wherein the one or more first properties correspond to at least one of a weight associated with the first object or a pressure associated with the first object. 
“The sensor assembly 300 can comprise any suitable combination of sensors, for example a tire temperature sensor 310 and/or a pressure sensor 320.” Borisenko ¶ 58.
Claim 13
Borisenko and Roberts teach the system of claim 11, 
wherein the one or more first properties correspond to at least one of motion of the first device, an acceleration of the motion of the first device, or an ambient light level. 
“In one embodiment, sensor assembly 300 can comprise a roll-ball switch 370 used to detect motion of sensor assembly 300 as a result of motion of vehicle 110 from FIG. 1, and activate sensor assembly 300.” Borisenko ¶ 62. Since the sensor assembly 300 is only activated as a result of detected motion, any other property that the sensor assembly reports to communication module 130 (e.g., pressure) also corresponds to “motion of the first device,” since the sensor assembly only sends data when activated by motion.
Claim 14
Borisenko and Roberts teach the system of claim 11, 
wherein the first device is further powered by at least one of: a battery; a capacitor; fluctuations in ambient electromagnetic energy. 
“Power is provided to sensor assembly 300 by battery 330 or another suitable energy storage device.” Borisenko ¶ 60.
Claim 16
Borisenko and Roberts teach the system of claim 11, wherein: 
the first object corresponds to a container comprising a product; 
The first object is a tire that contains air (or whatever substance causes the tire to experience pressure). See Borisenko ¶ 58.
and the one or more first properties are indicative of an amount of product of the product. 
“Examples of sensor parameters include reporting interval and sensor threshold (e.g. high temperature or low pressure).” Borisenko ¶ 78.
Claim 17
Borisenko and Roberts teach the system of claim 11, wherein: 
the one or more first properties are indicative of a usage event associated with the first object. 
“In one embodiment, sensor assembly 300 can comprise a roll-ball switch 370 used to detect motion of sensor assembly 300 as a result of motion of vehicle 110 from FIG. 1, and activate sensor assembly 300.” Borisenko ¶ 62. Since the sensor assembly 300 is only activated as a result of detected motion, any other property that the sensor assembly reports to communication module 130 (e.g., pressure) also corresponds to “motion of the first device,” since the sensor assembly only sends data when activated by motion.
III.	CASTONZO AND ROBERTS CLAIMS 11, 13, AND 14.
Claims 11, 13, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0364398 A1 (“Castonzo”) in view of Roberts.
Claim 11
Castonzo teaches:
A system, comprising: a first device 
“Referring now to FIG. 1, in the illustrative embodiment, a vaccine monitoring system 100 includes a container control system 102.” Castonzo ¶ 36.
coupled to a first object, 
“In particular, the container control system 102 may be secured to an insulated portable container (e.g., the container 400 of FIG. 4).” Castonzo ¶ 37.
the first device comprising: 
“Referring now to FIG. 3, a simplified block diagram of at least one embodiment of the container control system 102 is shown.” Castonzo ¶ 55.
a first sensor configured to detect one or more first properties of the first object, 
The container control system 102 includes a “processor 102.” Castonzo ¶ 55. In some embodiments, processor 102 may optionally include all of the other components of container control system 102 in a single integrated component, see Castonzo ¶ 55, although such a finding is not necessary to anticipate this claim. Processor 302 is communicatively coupled to one or more sensors 308, which “are configured to generate sensor data (e.g., by virtue of one or more signals), which may be interpreted by the processor 302 to determine one or more characteristics associated with the container control system 102 and/or the associated insulated portable container.” Castonzo ¶ 58. More specifically, FIG. 5 illustrates the processor 302 performing a method 500 in which, at block 502, “the container control system 102 retrieves sensor data generated by one or more sensors 308 of the container control system 102.” Castonzo ¶ 70.
wherein the first device is configured to perform sensing to attempt to detect one or more client devices configured for reception of a first signal indicative of the one or more first properties, 
“The processor 302 may be embodied as any type of processor(s) capable of performing the functions described herein,” Castonzo ¶ 56, and one such function “described herein” includes the blocks of method 500 of FIG. 5. See Castonzo ¶ 70. Accordingly, Castonzo discloses performing block 512 of method 500, in which the container control system 102 determines whether or not it is able to establish a long-range wireless communication connection with cloud server 106. Castonzo ¶¶ 74 and 77.
store at a first time the first signal in memory of the first device upon not detecting one or more client devices configured for reception of the first signal; 
“Returning to block 512, if the container control system 102 is unable to establish a long-range wireless communication connection with the cloud server 106, the container control system 102 may store the relevant data locally in block 522.” Castonzo ¶ 77.
and a first transmitter configured to transmit, to a client device, the first signal indicative of the one or more first properties and a first identifier associated with the first object upon detecting the client device at a second time after the first time, 
Container control system 102 further includes “communication circuitry 310 . . . embodied as any communication circuitry, transceiver, device, or collection thereof, capable of enabling long-range wireless communication between the container control system 102 and other remote devices (e.g., the cloud server 106).” Castonzo ¶ 62. 
Accordingly, when the container control system 102 determines that it established a connection with the cloud server 106, the method 500 advances to block 516 (after briefly validating the data in block 514), where “the container control system 102 transmits a message to the cloud server 106 regarding the sensor data . . . indicating that the sensor data is associated with [a] notification range and/or another condition that elicited establishing the communication connection. Further, in block 518, the container control system 102 may transmit the sensor data (e.g., temperature sensor data, location sensor data, etc.), derived/processed data (e.g., the determined location of the container), and/or other relevant data to the cloud server 106.” Castonzo ¶ 75; see also Castonzo ¶ 85 (“the cloud server 106 may receive a message from the container control system 102 that is indicative of the temperature of the vaccines in the corresponding insulated portable container.”).
wherein the first device is powered 
“The power source 312 is an independent, untethered, and portable power source configured to supply power to the container control system 102 to perform the various functions described herein.” Castonzo ¶ 63.
Castonzo does not appear to explicitly disclose using “motion of the first device” as its power source 312.
Roberts, however, teaches “an electromechanical device 2 for converting mechanical vibrational energy into electrical energy,” whereby “a resonant mass-spring arrangement 4 [is] mounted within an enclosure 6,” such that work is done on the damper 14, which, in turn, converts that work into electrical energy due to magnetic flux. Roberts ¶¶ 59–61. Much like the claimed invention, Roberts explicitly suggests using the electromechanical device 2 to power “intelligent sensor systems.” Roberts ¶ 1. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Roberts’s known electromechanical device 2 as one of Castonzo’s power sources 312. One would have been motivated to power the communication module 130 with electromechanical device 2 because Roberts explicitly recommends using its device “in powering intelligent sensor systems,” particularly “in inaccessible areas where wires cannot be practically attached to provide power or transmit sensor data.” Roberts ¶ 1. This aligns nearly identically with Castonzo’s directive to find an “untethered and portable power source.” See Castonzo ¶ 63.
Claim 13
Castonzo discloses the system of claim 11, 
wherein the one or more first properties correspond to at least one of motion of the first device, an acceleration of the motion of the first device, or an ambient light level.
“It should be appreciated that the sensors 308 may be embodied as, or otherwise include, other sensors in other embodiments. For example, in various embodiments, the sensors 308 may be embodied as, or otherwise include, other environmental sensors, inertial sensors, proximity sensors, optical sensors, electromagnetic sensors, audio sensors, motion sensors, piezoelectric sensors, cameras, and/or other types of sensors.” Castonzo ¶ 61.
Claim 14
Castonzo discloses the system of claim 11, 
wherein the first device is powered by at least one of: a battery; a capacitor; fluctuations in ambient electromagnetic energy; or motion of the first device.
“The power source 312 is an independent, untethered, and portable power source configured to supply power to the container control system 102 to perform the various functions described herein. For example, the power source 312 may include one or more batteries, battery packs, capacitors, super capacitors, solar cells, and/or other power supplies.” Castonzo ¶ 63.
IV.	CASTONZO, ROBERTS, AND MICHEL TEACH CLAIM 15.
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Castonzo and Roberts as applied to claim 11 above, and further in view of U.S. Patent Application Publication No. 2018/0220207 A1 (“Michel”).
Claim 15
Castonzo and Roberts teach the system of claim 11, and further teach at least a genus of which the adhesive of claim 15 is a species: “the container control system 102 is embodied as a microcontroller 412 . . . mounted to a microcontroller housing 414, which is secured to the insulation layer 410, one or more of the hard shell walls 408, and/or the housing 402 via one or more suitable fastening mechanisms 416.” Castonzo ¶ 69 (emphasis added).
However, Castonzo does not appear to specifically describe using the “adhesive” as one of its one or more suitable fastening mechanisms 416.
Michel, however, teaches “a device that is designed to monitor temperature on any item by providing reminders and warnings,” Michel ¶ 2, and is therefore analogous art. In particular, much like the system of claim 11, Michel’s system includes at least a first device 100 that transmits signals regarding a first object to which the first device 100 is coupled. Michel ¶ 48.
Michel further teaches:
the first device is attached to the first object using an adhesive. 
“The device 100 may be applied to item selected by various fasteners. Some examples of possible fasteners are adhesives.” Michel ¶ 59; see also ¶ 49.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive for Castonzo’s fastening mechanism 416, as taught by Michel. One would have been motivated to use an adhesive because Michel explicitly recognized an adhesive as a fastener that “is durable enough to encounter the temperature increases being monitored.” Michel ¶ 59.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176